Title: From Thomas Jefferson to Charles Willson Peale, 19 June 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington June 19. 05
                  
                  Your favors of the 13. & 15th. are recieved. if I rightly understand them, you have in hand one Polygraph 17⅝ I. by 11⅝ I. and another of 16. by 11. both of which will write to the bottom of a 4to. sheet. the larger one is that which will suit best as a present for my friend, and therefore I will ask you to send on that.
                  The smaller one of 16. by 11. I observe is only 1⅜ longer than my 8vo. one & of the same width, for mine is 14⅝ by 11. it’s writing to the bottom of a 4to. page is an ample compensation for the 1⅜ I. additional length. because the taking a reef in the sheet & having to replace the paper as must be done with mine in writing a quarto page, gives some trouble. if I had not been so humored by you already as to be ashamed, I should propose the recieving that in exchange for my small one, and paying any difference which might compensate the trouble.   I placed a standing order at the stage office which they promised to observe, to charge to me the stage-postage, going & coming, on all these machines, which I hope they do, but which, as they chuse to bring in their bill but once a quarter may sometimes be unattended to by them, & escape my knolege. I pray you always to inform the office there that they will recieve their pay here. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               